            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIO CHRISTIAN,                     :
        Plaintiff                    :
                                     :            No. 3:18-cv-1363
           v.                        :
                                     :            (Judge Rambo)
MARK GARMAN, et al.,                 :
       Defendants                    :

                                    ORDER
     AND NOW, on this 27th day of January 2020, for the reasons set forth in the

Memorandum accompanying this Order, as well as the Court’s October 24, 2019

Memorandum, IT IS ORDERED THAT:

     1.    Defendants’ supplemental motion for summary judgment (Doc. No. 29)
           is GRANTED;

     2.    The Clerk of Court is DIRECTED to enter judgment in favor of
           Defendants and against Plaintiff Julio Christian for all claims raised in
           Plaintiff’s amended complaint; and

     3.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.

                                            s/Sylvia H. Rambo
                                            Sylvia H. Rambo
                                            United States District Judge
